`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiker et al. (U.S. Publication 2021/0323189), herein referred to as Wiker in view of Mergener (U.S. Publication 20190063679).
In regards to claim 1, Wiker discloses a saw (100) comprising: a housing (110); a motor (drive unit 120) positioned within the housing and configured to drive a saw blade; a shoe (plate 122) coupled to the housing, wherein the shoe is configured to engage a workpiece; and a proximity sensor (rectangular sensor element 408; paragraph [0062] or optical detector; paragraph [0082]) configured to detect the workpiece when engaged with the shoe (122); wherein, in response to the proximity sensor detecting formation of a gap between the shoe and the workpiece, the proximity sensor is operable to deactivate the motor (“Should one of the switching means 404, 410 lose contact with the workpiece 200, this is an unequivocal indication that the portable circular saw 100 has crashed into the workpiece 200 to be sawn such that safeguard device 400 rapidly switches off and/or at least partially decelerates the drive unit of the portable circular saw 100.” Paragraph [0062 ]” or alternatively paragraph [0083]). Alternatively, s
Wiker discloses that the sensor device is attached to a circular saw and therefore does not disclose a reciprocating saw having the claimed features.  However, attention is further directed to the Mergener power tool.  Mergener discloses a method of detecting when a material in the operating path of the power tool changes and can then control the operation of the motor by increasing, decreasing, or stopping the motor.  Mergener discloses that these sensors can be employed on both circular or reciprocating saws and other power-driven tools (paragraph [0014]).   As both Wiker and Mergener are analogous in their control of motorized power tools for controlling the response of the motor according to various sensed conditions, it would have been obvious to one having ordinary skill in the art at the time of the invention to have tried incorporating the teachings of Wiker on a reciprocating saw to expand on the teachings of Wiker to the reciprocating saw arts as shown by Mergener that sensors and motor control can be adapted and parlayed to other power tools. 
In regards to claim 2, the modified device of Wiker discloses wherein, in response to the gap (greater than the distance that the switching means 410 extends beyond the sole plate 122) detected by the proximity sensor exceeding a predetermined value, the proximity sensor is operable to deactivate the motor (Paragraph [0062]”)..
In regards to claim 3, the modified device of Wiker discloses a trigger (spring loaded switching means 410) configured to activate and deactivate the motor.
In regards to claim 4, the modified device of Wiker discloses wherein the proximity sensor (408) is operable to deactivate the motor, while the trigger is actuated, if the gap (lost contact) detected by the proximity sensor exceeds the predetermined value (see paragraph [0062]).
In regards to claim 6, the modified device of Wiker discloses wherein a position of the shoe (122) relative to the housing (110) remains fixed during a workpiece cutting operation.
In regards to claim 5, Wiker discloses wherein the proximity sensor (optical sensor 670) is operable to emit a pulse with a specific frequency to detect a location of the workpiece relative to the proximity sensor (“an optical reflex sensor actively emits an electromagnetic radiation which is reflected by the workpiece 200” paragraph [0082])
In regards to claim 8, the modified device of Wiker discloses wherein the proximity sensor (alternatively reflex sensor 672; fig. 14) is one of an ultrasonic sensor, a laser sensor, or an infrared sensor (“The electromagnetic radiation emitted by the optical reflex sensor can be, for example, in the spectral range visible to the human eye, or in the adjacent near infrared range.” Paragraph [0082]).
In regards to claim 9, the modified device of Wiker discloses a reciprocating saw comprising: a housing (110); a motor (drive unit 120) positioned within the housing and configured to drive a reciprocating saw blade; a shoe (122) movable between a retracted position, in which the shoe is configured to engage a workpiece (when the shoe 122 engages a workpiece, the loaded switching means 410 retract or alternatively switching means 304), and an extended position (when 410 are at least partially out of the run face 124 of the plate 122 or rocker 316) in which a gap is defined between the shoe and the workpiece (out of contact); and a workpiece detection system (sensor 408 or 302) configured to detect movement of the shoe from the retracted position to the extended position (when one of the switching means 404,410 or alternatively 316/318 loses contact with the workpiece); wherein, in response to the shoe moving from the retracted position to the extended position, the workpiece detection system is operable to deactivate the motor (“Should one of the switching means 404, 410 lose contact with the workpiece 200, this is an unequivocal indication that the portable circular saw 100 has crashed into the workpiece 200 to be sawn such that safeguard device 400 rapidly switches off and/or at least partially decelerates the drive unit of the portable circular saw 100.” Paragraph [0062]” or 0053).
In regards to claim 10, the modified device of Wiker discloses further comprising a spring biasing the shoe toward the extended position (spring loaded switching means 410).
In regards to claim 11, the modified device of Wiker discloses wherein the workpiece detection system includes a switch (spring loaded switching means 410) operable to deactivate the motor in response to being actuated by movement of the shoe from the retracted position to the extended position (“Should one of the switching means 404, 410 lose contact with the workpiece 200, this is an unequivocal indication that the portable circular saw 100 has crashed into the workpiece 200 to be sawn such that safeguard device 400 rapidly switches off and/or at least partially decelerates the drive unit of the portable circular saw 100.” Paragraph [0062]”)..
In regards to claim 12, the modified device of Wiker discloses wherein a force input is removed from the switch in response to movement of the shoe from the retracted position to the extended position (lose of contact from the workpiece; paragraph [0062])
In regards to claim 13, the modified device of Wiker discloses further comprising a controller (sensor element 408) in communication with the switch (410), wherein, in response to the force input being removed from the switch, the controller determines a gap has formed between the shoe and the workpiece (inherently, if the workpiece has been removed and the spring loaded switch is moved back to its extended condition partially out of the sole plate 122, there is a gap between the plate/shoe and the workpiece. )
In regards to claim 14, Wiker discloses wherein the workpiece detection system includes a magnet coupled for movement with the shoe between the retracted position and the extended position, and a Hall-effect sensor coupled to the housing and configured to detect the magnet. (paragraph [0056])
In regards to claim 15, Wiker discloses wherein, in response to the Hall-effect sensor detecting the magnet in the extended position, the Hall-effect sensor is operable to deactivate the motor (paragraph [0056])
In regards to claim 17, the modified device of Wiker discloses further comprising a trigger (switch 410) configured to activate and deactivate the motor (“that safeguard device 400 rapidly switches off and/or at least partially decelerates the drive unit of the portable circular saw 100.” Paragraph [0062]”)..
In regards to claim 18, the modified device of Wiker discloses wherein the workpiece detection system is operable to deactivate the motor, while the trigger is actuated (one of the switches 404/410 is compressed), if the shoe is detected in the extended position (“that safeguard device 400 rapidly switches off and/or at least partially decelerates the drive unit of the portable circular saw 100.” Paragraph [0062]”).
In regards to claim 19, the modified device of Wiker discloses a reciprocating saw comprising: a housing (110); a motor (drive unit) positioned within the housing and configured to drive a reciprocating saw blade; a trigger (on/off power trigger not shown) configured to selectively activate the motor; a shoe (122) coupled to the housing and including a workpiece contact surface at a distal end thereof configured to engage a workpiece during a workpiece cutting operation; and a workpiece detection system (sensor 408) configured to detect rearward movement of the housing away from the workpiece (e.g. movement of the housing away from the workpiece, would allow the spring biased switch to extend; thus movement of the housing away from the workpiece would be detected); a controller (control apparatus 330) in communication with the workpiece detection system (408), the motor (drive unit 120), and the trigger; wherein, in response to the workpiece detection system detecting the rearward movement of the housing exceeding a predetermined value while the trigger is depressed (spring loaded switching means 410 is fully extended) , the controller is operable to deactivate the motor (“Should one of the switching means 404, 410 lose contact with the workpiece 200, this is an unequivocal indication that the portable circular saw 100 has crashed into the workpiece 200 to be sawn such that safeguard device 400 rapidly switches off and/or at least partially decelerates the drive unit of the portable circular saw 100.” Paragraph [0062]”).
In regards to claim 20, the modified device of Wiker discloses wherein the predetermined value is a distance between the housing and the workpiece spring loaded switching means 410 is fully extended).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wiker et al. (U.S. Publication 2021/0323189), herein referred to as Wiker in view of Mergener (U.S. Publication 20190063679) and in further view of Chellew (U.S. Publication 2019/0091824).  Wiker discloses wherein the proximity sensor (408) is located on a forward part of the housing, facing the workpiece (fig. 6). Wiker does not disclose the use of a work light. Attention is further directed to the Chellew apparatus that discloses the use of lighting elements on the housing that face the workpiece that can be incorporated on drills or reciprocating saws (paragraph [0034]). The lightning elements illuminating the face of the workpiece to be worked on.  It would have been obvious to one having ordinary skill in the art to have incorporated a lighting element such as taught by Chellew on the Wiker saw for the same illuminating benefits to the user while operating the tool and providing greater visibility.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724